                                                 UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA




In re: [CASE
       Interior NAME]
                Commercial Installation, Inc.                              Case No.                        18-42874

                                                                           CHAPTER 11
                                                                           MONTHLY OPERATING REPORT
                                                                           (GENERAL BUSINESS CASE)

                                                    SUMMARY OF FINANCIAL STATUS

        MONTH ENDED:             Apr-19                                  PETITION DATE:                    12/07/18

1.      Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here
        the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
        Dollars reported in     $1
                                                                            End of Current               End of Prior                   As of Petition
2.      Asset and Liability Structure                                             Month                      Month                          Filing
        a. Current Assets                                                            $797,219
        b. Total Assets                                                             $1,858,980
        c. Current Liabilities                                                         $36,824
        d. Total Liabilities                                                           $36,824
                                                                                                                                         Cumulative
3.      Statement of Cash Receipts & Disbursements for Month                Current Month                Prior Month                    (Case to Date)
        a. Total Receipts                                                            $385,562                                                 $1,789,872
        b. Total Disbursements                                                       $349,724                                                 $1,722,676
        c. Excess (Deficiency) of Receipts Over Disbursements (a - b)                  $35,838                         $0                        $67,197
        d. Cash Balance Beginning of Month                                             $31,358                                                        $0
        e. Cash Balance End of Month (c + d)                                           $67,196                         $0                        $67,197
                                                                                                                                         Cumulative
                                                                             Current Month               Prior Month                    (Case to Date)
4.      Profit/(Loss) from the Statement of Operations                                 $38,868
5.      Account Receivables (Pre and Post Petition)                                  $440,860
6.      Post-Petition Liabilities                                                      $36,824
7.      Past Due Post-Petition Account Payables (over 30 days)                          $4,312

At the end of this reporting month:                                                                       Yes                                 No
8.    Have any payments been made on pre-petition debt, other than payments in the normal                                           X
      course to secured creditors or lessors? (if yes, attach listing including date of
      payment, amount of payment and name of payee)
9.    Have any payments been made to professionals? (if yes, attach listing including date of                                       X
      payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?                 N/A
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes,          X See check register
      attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability?               X
13. Are a plan and disclosure statement on file?                                                                                    X
14. Was there any post-petition borrowing during this reporting period?                                                             X

15.     Check if paid: Post-petition taxes X ;                      U.S. Trustee Quarterly Fees X ; Check if filing is current for: Post-petition
        tax reporting and tax returns:            .
        (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax
        reporting and tax return filings are not current.)


I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.



Date:      5/28/2019 0:00                                                /S/ JENS C. JENSEN
                                                                         Responsible Individual
               Case: 18-42874             Doc# 114          Filed: 05/28/19           Entered: 05/28/19 13:22:50                 PageRevised
                                                                                                                                      1 of1/1/98
                                                                         31
                                                                STATEMENT OF OPERATIONS
                                                                   (General Business Case)
                                                                       For the Month Ended           04/30/19


                       Current Month
                                                                                                                         Cumulative          Next Month
     Actual               Forecast              Variance                                                                (Case to Date)        Forecast
                                                                       Revenues:
        $322,616              $322,616                      $0     1    Gross Sales                                          $1,713,965
                                                            $0     2    less: Sales Returns & Allowances
        $322,616              $322,616                      $0     3    Net Sales                                            $1,713,965                 $0
        $176,350              $176,350                     ($0)    4    less: Cost of Goods Sold       (Schedule 'B')        $1,015,025
        $146,266              $146,266                     ($0)    5    Gross Profit                                          $698,940                  $0
                                                            $0     6    Interest
                                                            $0     7    Other Income:
                                                            $0     8
                                                            $0     9

        $146,266              $146,266                     ($0)   10       Total Revenues                                      $698,940                 $0

                                                                       Expenses:
         $16,800               $16,800                     $0     11    Compensation to Owner(s)/Officer(s)                     $68,778
                                                           $0     12    Salaries                                               $266,864
            $774                  $774                     $0     13    Commissions
         $40,000               $40,000                     $0     14    Contract Labor                                         $120,980
                                                                        Rent/Lease:
                                                           $0     15       Personal Property
         $17,701               $17,701                     $0     16       Real Property                                        $71,736
         $13,496               $13,496                     $0     17    Insurance                                               $57,287
                                                           $0     18    Management Fees
                                                           $0     19    Depreciation
                                                                        Taxes:
          $9,553                $9,553                      $0    20       Employer Payroll Taxes                               $64,995
                                                            $0    21       Real Property Taxes
            $532                  $532                      $0    22       Other Taxes
                                                            $0    23    Other Selling
          $1,615                $1,615                     ($0)   24    Other Administrative                                    $13,934
                                                            $0    25    Interest
                                                            $0    26    Other Expenses:      Supplies                            $3,154
         $12,083               $12,083                      $0    27   EE reimb. Fuel, Pkg, Auto etc                            $65,651
          $6,252                $6,252                     ($0)   28   Utilities, Repairs, Mach Leasing                         $42,616
                                                            $0    29
                                                            $0    30
                                                            $0    31
                                                            $0    32
                                                            $0    33
                                                            $0    34

        $118,805              $118,806                     $0     35       Total Expenses                                      $775,994                 $0

         $27,460               $27,460                     $0     36 Subtotal                                                  ($77,055)                $0

                                                                     Reorganization Items:
                                                           $0     37 Professional Fees
                                                           $0     38 Provisions for Rejected Executory Contracts
                                                           $0     39 Interest Earned on Accumulated Cash from
                                                                      Resulting Chp 11 Case
                                                           $0     40 Gain or (Loss) from Sale of Equipment
         $12,208               $12,208                     $0     41 U.S. Trustee Quarterly Fees                                $13,833
                                                           $0     42

         $12,208               $12,208                     $0     43       Total Reorganization Items                           $13,833                 $0

         $39,668               $39,668                     $0     44 Net Profit (Loss) Before Federal & State Taxes            ($63,222)                $0
           $800                  $800                      $0     45 Federal & State Income Taxes                                 $800

         $38,868               $38,868                     $0     46 Net Profit (Loss)                                         ($64,022)                $0

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):
                Case: 18-42874               Doc# 114             Filed: 05/28/19             Entered: 05/28/19 13:22:50             Page Revised
                                                                                                                                          2 of 1/1/98
                                                                               31
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            04/30/19


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                      $31,359
 2            Cash and cash equivalents - restricted
 3            Accounts receivable (net)                                                 A                                 $440,860
 4            Inventory                                                                 B                                 $175,000
 5            Prepaid expenses
 6            Professional retainers
 7            Other:              Work in progress                                                                        $150,000
 8

 9                    Total Current Assets                                                                                $797,219

         Property and Equipment (Market Value)

10            Real property                                                             C                                       $0
11            Machinery and equipment                                                   D                                 $370,000
12            Furniture and fixtures                                                    D                                   $3,000
13            Office equipment                                                          D                                   $3,000
14            Leasehold improvements                                                    D                                       $0
15            Vehicles                                                                  D                                  $85,761
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                        $461,761

         Other Assets

22            Loans to shareholders                                                                                       $600,000
23            Loans to affiliates
24
25
26
27
28                    Total Other Assets                                                                                  $600,000

29                    Total Assets                                                                                      $1,858,980

     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




         Case: 18-42874         Doc# 114         Filed: 05/28/19        Entered: 05/28/19 13:22:50              Page 3 of1/1/98
                                                                                                                   Revised
                                                              31
                                                    Liabilities and Equity
                                                     (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages
31                      Payroll taxes
32                      Real and personal property taxes
33                      Income taxes
34                      Sales taxes
35                      Notes payable (short term)
36                      Accounts payable (trade)                                         A                     $36,824
37                      Real property lease arrearage
38                      Personal property lease arrearage
39                      Accrued professional fees
40                      Current portion of long-term post-petition debt (due within 12 months)
41                      Other:
42
43

44                      Total Current Liabilities                                                              $36,824

45             Long-Term Post-Petition Debt, Net of Current Portion

46                      Total Post-Petition Liabilities                                                        $36,824

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                          $0
48                      Priority unsecured claims                                        F                          $0
49                      General unsecured claims                                         F                          $0

50                      Total Pre-Petition Liabilities                                                              $0

51                      Total Liabilities                                                                      $36,824

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing
53             Capital Stock
54             Additional paid-in capital
55             Cumulative profit/(loss) since filing of case
56             Post-petition contributions/(distributions) or (draws)
57
58             Market value adjustment

59                      Total Equity (Deficit)                                                                      $0

60   Total Liabilities and Equity (Deficit)                                                                    $36,824




         Case: 18-42874           Doc# 114          Filed: 05/28/19      Entered: 05/28/19 13:22:50   Page 4 of1/1/98
                                                                                                         Revised
                                                                 31
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                   Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                             $345,862              $32,512
  31-60 Days                                                                              $48,733               $3,724
  61-90 Days                                                                              $17,620                  $588                  $4,312
  91+ Days                                                                                $28,645
  Total accounts receivable/payable                                                      $440,860              $36,824
  Allowance for doubtful accounts
  Accounts receivable (net)                                                               $440,860


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month                                    150000
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase                                                 $62,047
    Product for resale                                                     Direct labor                                                $109,087
                                                                           Manufacturing overhead
   Distribution -                                                          Freight in
    Products for resale                                                    Other:
                                                                          Supplies                                                       $4,790
   Manufacturer -                                                         Repairs                                                          $426
    Raw Materials
    Work-in-progress                                                      Less -
    Finished goods                                                         Inventory End of Month                                      $150,000
                                                                           Shrinkage
   Other - Explain                                                         Personal Use

                                                                          Cost of Goods Sold                                           $176,350
     TOTAL                                                        $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                 Explain
Date of last physical inventory was

Date of next physical inventory is




              Case: 18-42874          Doc# 114         Filed: 05/28/19          Entered: 05/28/19 13:22:50               PageRevised
                                                                                                                               5 of1/1/98
                                                                    31
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost             Market Value




     Total                                                                          $0                         $0


                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost             Market Value
Machinery & Equipment -
                                                                                                       $370,000



     Total                                                                          $0                 $370,000

Furniture & Fixtures -
                                                                                                            $3,000




     Total                                                                          $0                      $3,000

Office Equipment -
                                                                                                            $3,000


     Total                                                                          $0                      $3,000

Leasehold Improvements -




     Total                                                                          $0                         $0

Vehicles -
                                                                                                        $85,761



     Total                                                                          $0                  $85,761




              Case: 18-42874   Doc# 114   Filed: 05/28/19    Entered: 05/28/19 13:22:50   Page 6 of1/1/98
                                                                                             Revised
                                                       31
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days          31-60 Days          61-90 Days        91+ Days              Total
Federal
      Income Tax Withholding                                                                                                              $0
      FICA - Employee                                                                                                                     $0
      FICA - Employer                                                                                                                     $0
      Unemployment (FUTA)                                                                                                                 $0
      Income                                                                                                                              $0
      Other (Attach List)                                                                                                                 $0
Total Federal Taxes                                           $0                  $0                $0               $0                   $0
State and Local
      Income Tax Withholding                                                                                                              $0
      Unemployment (UT)                                                                                                                   $0
      Disability Insurance (DI)                                                                                                           $0
      Empl. Training Tax (ETT)                                                                                                            $0
      Sales                                                                                                                               $0
      Excise                                                                                                                              $0
      Real property                                                                                                                       $0
      Personal property                                                                                                                   $0
      Income                                                                                                                              $0
      Other (Attach List)                                                                                                                 $0
Total State & Local Taxes                                     $0                  $0                $0               $0                   $0
Total Taxes                                                   $0                  $0                $0               $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed          Allowed
List Total Claims For Each Classification -                                                Amount          Amount (b)
      Secured claims (a)                                                                   $1,306,432
      Priority claims other than taxes
      Priority tax claims                                                                      $56,166
      General unsecured claims                                                                 $45,505

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                  Account 1           Account 2           Account 3         Account 4
Bank                                            Bank of Stockton BBank
                                                                   of S of Stockton
Account Type                                    Checking         Checking
                                                                  Checking
Account No.                                                5182                5190
Account Purpose                                 General           Payroll
Balance, End of Month                                   $63,949             $3,247
Total Funds on Hand for all Accounts                    $67,197

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.

             Case: 18-42874            Doc# 114         Filed: 05/28/19          Entered: 05/28/19 13:22:50                PageRevised
                                                                                                                                 7 of1/1/98
                                                                     31
                                   STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                 Increase/(Decrease) in Cash and Cash Equivalents
                                                       For the Month Ended     04/30/19

                                                                                                 Actual                 Cumulative
                                                                                              Current Month            (Case to Date)
     Cash Receipts
1          Rent/Leases Collected
2          Cash Received from Sales                                                                  $385,562               $1,789,872
3          Interest Received
4          Borrowings
5          Funds from Shareholders, Partners, or Other Insiders
6          Capital Contributions
7
8
9
10
11

12                Total Cash Receipts                                                                $385,562               $1,789,872

     Cash Disbursements
13         Payments for Inventory                                                                        55810                397805.41
14         Selling
15         Administrative                                                                             $14,682                  $35,187
16         Capital Expenditures
17         Principal Payments on Debt
18         Interest Paid
           Rent/Lease:
19               Personal Property
20               Real Property                                                                        $17,701                  $87,816
           Amount Paid to Owner(s)/Officer(s)
21               Salaries                                                                              $8,736                  $42,454
22               Draws
23               Commissions/Royalties
24               Expense Reimbursements                                                                                           $411
25               Other                                                                                 $3,800                  $19,000
26         Salaries/Commissions (less employee withholding)                                           $83,523                 $475,165
27         Management Fees
           Taxes:
28               Employee Withholding                                                                 $30,813                 $158,748
29               Employer Payroll Taxes                                                                $9,553                  $64,348
30               Real Property Taxes
31               Other Taxes                                                                           $1,332                   $1,332
32         Other Cash Outflows:
33               Insurance - Liab/Health/Dental/W Comp                                                $52,963                 $106,914
34               Supplies                                                                              $5,466                  $36,673
35               P Cash -EE Reimb., Fuel, Pkg, Auto, etc                                              $13,042                  $80,611
36               Outside Labor - CJI                                                                  $40,000                 $154,780
37               Utilities, repairs, Mach. Leasing, Sec Dpst - Office                                 $12,303                  $61,431

38                Total Cash Disbursements:                                                          $349,724               $1,722,676

39 Net Increase (Decrease) in Cash                                                                    $35,838                  $67,197

40 Cash Balance, Beginning of Period                                                                  $31,358

41 Cash Balance, End of Period                                                                        $67,196                  $67,197




               Case: 18-42874            Doc# 114          Filed: 05/28/19     Entered: 05/28/19 13:22:50        PageRevised
                                                                                                                       8 of1/1/98
                                                                        31
Case: 18-42874   Doc# 114   Filed: 05/28/19   Entered: 05/28/19 13:22:50   Page 9 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 10 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 11 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 12 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 13 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 14 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 15 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 16 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 17 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 18 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 19 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 20 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 21 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 22 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 23 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 24 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 25 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 26 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 27 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 28 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 29 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 30 of
                                         31
Case: 18-42874   Doc# 114   Filed: 05/28/19 Entered: 05/28/19 13:22:50   Page 31 of
                                         31
